Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches adjustable lifting columns comprising a drive assembly; a threaded spindle assembly with at least two threaded spindles; a telescopic tube assembly surround the spindles; and a driver mechanism.  The prior art does not teach an adjustable lifting column comprising a drive assembly; a threaded spindle assembly which an outer threaded spindle surrounds a further threaded spindle; a telescopic tube assembly; and a driver mechanism with an internal thread; wherein the threaded outer spindle is connected to the drive assembly and the outer spindle has an external thread in which the internal thread of the driver mechanism engages; and the driver mechanism is connected to a middle telescopic tube.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637